UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 28, 2011 DONALDSON COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 1-7891 41-0222640 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification No.) 1400 West 94th Street Minneapolis, MN 55431 (Address of principal executive offices) (Zip Code) (952) 887-3131 Registrants telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events and Regulation FD Disclosure. On January 28, 2011, Donaldson Company, Inc. (the Company) announced that the Companys Board of Directors declared a regular cash dividend of 13 cents per share, payable March 18, 2011 to shareholders of record as of February 25, 2011 . As of December 31, 2010 , there were approximately 76,800,000 shares outstanding. The current declaration is the 222 nd consecutive quarterly cash dividend paid by Donaldson over a time span of 55 years. A copy of the press release that discusses these matters is filed as Exhibit 99.1 to, and incorporated by reference in, this report. Item 9.01.Financial Statements and Exhibits. (c)Exhibits. Press Release, dated January 28, 2011, issued by Donaldson Company, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: January 28, 2011 DONALDSON COMPANY, INC. By: /s/Norman C. Linnell Name: Norman C. Linnell Title: Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description Press Release dated January 28, 2011 issued by Donaldson Company, Inc.
